DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Election/Restrictions
Claims 1 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/03/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a manufacturing computer device for dynamically adapting additive manufacturing of a part, said manufacturing computer device comprising at least one processor in communication with at least one memory device, said at least one memory device stores a model of a build process for the part including a plurality of build parameters, said manufacturing computer device configured to: receive current sensor information of at least one current sensor reading of a melt pool from a build of the part in progress, wherein the current sensor information is received from one or more sensors, and wherein the melt pool represents additional material already added to the part; determine one or more attributes of the melt pool based on the current sensor information; calculate at least one unseen attribute of the melt pool, wherein the at least one unseen attribute is not directly observable by the one or more sensors; and determine an adjusted build parameter based on the at least one unseen attribute, the one or more attributes, and the plurality of build parameters.
30 for dynamically adapting additive manufacturing of a part, said manufacturing computer device comprising at least one processor in communication with at least one memory device, said at least one memory device stores a model of a build process for the part including a plurality of build parameters, said manufacturing computer device configured to: receive current sensor information of at least one current sensor reading of a melt pool from a build of the part in progress; determine one or more attributes of the melt pool based on the current sensor information; calculate at least one unseen attribute of the melt pool; and determine an adjusted build parameter based on the at least one unseen attribute, the one or more attributes, and the plurality of build parameter (abstract, paragraphs [0023]-[0036], [0051], [0054]).
However, ALBRECHT does not teach or suggest wherein the at least one unseen attribute is not directly observable by the one or more sensors, as required by the instant claims.  Specifically, Applicants’ Specification states that “[t]he unseen attribute represents an attribute of melt pool 22 that is not directly observable, such as, but not limited to, a melt pool depth and a three dimensional (3D) melt pool shape” (paragraph [0113]).  ALBRECHT is silent on using one or more sensors to detect melt pool depth and/or melt pool shape.  Instead, ALBRECHT only mentions using sensors to detect the temperature of the work piece, which is directly observed and measured by the sensors 46 (paragraph [0033]).  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 1-21 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743